Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020, has been entered.  

2.  	The amendment filed October 16, 2020, is acknowledged and has been entered.  Claims 1, 10, 40, and 80 have been amended. Claims 135 and 136 have been newly added

3.  	Claims 1-3, 10-14, 16-18, 22-23, 25-28, 40, 80, 129 and 135-136 are pending.

Election/Restriction

4.	The amendment filed October 16, 2020, presents new claim 136, so as to be directed to species that are independent or distinct from the species elected by original presentation for the following reasons: 
In this case, new claim 136 is drawn to distinct CAR construct with a 4-1BB domain.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  For example, each species of CAR construct with a different endodomain or combination of endodomains results in a structurally and functionally distinct CAR.  
Accordingly, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words.  In addition, these species are not obvious variants of each other based on the current record.   Therefore, the examination of claims directed to any one species requires a unique search and consideration of different issues that is not required for examination 
Accordingly, as the first action provided prior art teaching and suggesting CAR products with a CD28 domain and a CD3zeta domain and such constructs remain encompassed by the generic claims, these species have been constructively elected by original presentation.
Since applicant has received an action on the merits for the originally presented and examined species, they have been constructively elected by original presentation for prosecution on the merits.  Accordingly, newly presented claim 136 which presents a species not under consideration previously has been withdrawn from consideration as being directed to a non-elected species of invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  



5.	Claims 40, 80 and 136 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or nonelected species of invention, there being no allowable generic or linking claim.  

6.  	Claims 1-3, 10-14, 16-18, 22-23, 25-28, 129 and 135 are under examination.


Information Disclosure Statement
7.	The information disclosure statement has been considered.

Grounds of Rejection Withdrawn
8.	Unless specifically reiterated below, Applicant’s amendments or arguments have obviated or rendered moot the grounds of rejection set forth in the previous Office action.


Grounds of Rejection Maintained

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



10.	Claims 1-3, 10-11, 16-18 and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raison et al (WO 2003/004056 A1, IDS) and Vera et al (Blood, 108(12):3890-3897, 2006, IDS).
Raison et al disclose the K121 antibody binding to kappa-type myeloma cells (claim 1, "A method for the treatment of kappa-type multiple myeloma in a subject, the method comprising administering to the subject an effective amount of a K121-like antibody") comprising heavy chain variable region comprising CDR1 VH of SEQ ID NO:3 (Example 8; Fig 9a, VH, SEQ ID NO:1, amino acids 31-35, 100% identity), CDR2 VH of SEQ ID N0:4 (Example 8; Fig 9a, VH, SEQ ID NO:1, amino acids 50-66, 100% identity), CDR3 VH of SEQ ID N0:5 (Example 8; Fig 9a, VH, SEQ ID NO:1, amino acids 99-108, 100% identity), and light chain variable region comprising CDR1 SEQ ID NO:6 (Example 8; Fig 9a, LH, SEQ ID NO:3, amino acids 24-34, 100% identity), CDR2 SEQ ID N0:7 (Example 8; Fig 9a, LH, SEQ ID NO:3, amino acids 50-56, 100% identity), CDR3 SEQ ID NO:8 (Example 8; Fig 9a, LH, SEQ ID NO:3, amino acids 89-97, 100% identity). 
Vera discloses a CAR (Abstract, the anti-[kappa] light chain CAR) comprising one or more intracellular signaling domains (pg 3891, col 2, "Generation of retroviral constructs. The scFv sequence was cloned in frame with the human lgG1-CH2CH3 domain and with the [zeta] chain of the TCR/CD3 complex in the SFG retroviral backbone, previously established in our laboratory ... The CD28 domain within the construct was included as previously described") and an extracellular antigen binding domain, wherein the extracellular antigen binding domain specifically recognizes KMA (pg 3891, col 2, "We cloned the antibody targeting the light chain of human immunoglobulins produced by the CRL-1758 hybridoma 
Vera discloses that one or more co-stimulatory endodomains is one or more of a CD28 domain, a CD3zeta domain or combinations thereof (pg 3891, col 2, "Generation of retroviral constructs. The scFv sequence was cloned in frame with the human lgG1- CH2CH3 domain and with the [zeta] chain of the TCR/CD3 complex in the SFG retroviral backbone, previously established in our laboratory ... The CD28 domain within the construct was included as previously described"). 
Vera discloses that the extracellular binding domain comprises a single chain variable fragment (scFv) that specifically recognizes KMA (pg 3891, col 2, "We cloned the antibody targeting the light chain of human immunoglobulins produced by the CRL-1758 hybridoma (ATCC) as a single chain (scFv) ... The specificity of selected clones was confirmed by flow cytometry''). 
Vera discloses that the scFv is attached to the one or more intracellular signaling domains via an immunoglobulin constant region comprising one or more of an lgG hinge domain, an lgG CH2 domain and an lgG CH3 domain (pg 3891, col 1, "The scFv sequence was cloned in frame with the human lgG1-CH2CH3 domain and with the chain of the TCR/CD3 complex in the SFG retroviral backbone ... ").
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to combine, with a reasonable expectation of success, Vera and Raison et al by incorporating the VH and VL of the K121 anti-KMA antibody in CAR retroviral constructs disclosed by Vera (Vera, pg 3891, col 2) or by adding the co-stimulatory endodomains of a CD28 domain and a CD3zeta domain to the K121 anti-KMA antibody of Raison, to improve antitumor response of the resulting CAR compared to the antibody (see also advantage of CARs in Vera of providing an enhanced antitumor effect, pg 3890, col 1) for multiple myeloma, because the K121 anti-KMA antibody is highly cytotoxic towards cells expressing KMA (Raison et al, pg 6, In 10-16, "Figure 12. Cytotoxic activity of chimaeric K121 (cK121) on HMy2 and K562 lymphoblastoid cells as measured by the leakage of cytoplasmic LOH ... ").
Finally, at the time of invention, creating CARs was well-established in the art so there was a reasonable expectation of success in making a CAR comprising the K121 anti-KMA antibody in CAR retroviral constructs disclosed by Vera.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     

s 1-3, 10-11, 13-14, 16-18, 22-23 and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raison et al (WO 2003/004056 A1, IDS), Vera et al (Blood, 108(12):3890-3897, 2006, IDS), Chessler et al (US 2009/0068199 A1) and Schonfeld et al (US 2013/0280285 A1).
Raison et al disclose the K121 antibody binding to kappa-type myeloma cells (claim 1, "A method for the treatment of kappa-type multiple myeloma in a subject, the method comprising administering to the subject an effective amount of a K121-like antibody") comprising heavy chain variable region comprising CDR1 VH of SEQ ID NO:3 (Example 8; Fig 9a, VH, SEQ ID NO:1, amino acids 31-35, 100% identity), CDR2 VH of SEQ ID N0:4 (Example 8; Fig 9a, VH, SEQ ID NO:1, amino acids 50-66, 100% identity), CDR3 VH of SEQ ID N0:5 (Example 8; Fig 9a, VH, SEQ ID NO:1, amino acids 99-108, 100% identity), and light chain variable region comprising CDR1 SEQ ID NO:6 (Example 8; Fig 9a, LH, SEQ ID NO:3, amino acids 24-34, 100% identity), CDR2 SEQ ID N0:7 (Example 8; Fig 9a, LH, SEQ ID NO:3, amino acids 50-56, 100% identity), CDR3 SEQ ID NO:8 (Example 8; Fig 9a, LH, SEQ ID NO:3, amino acids 89-97, 100% identity). 
Vera discloses a CAR (Abstract, the anti-[kappa] light chain CAR) comprising one or more intracellular signaling domains (pg 3891, col 2, "Generation of retroviral constructs. The scFv sequence was cloned in frame with the human lgG1-CH2CH3 domain and with the [zeta] chain of the TCR/CD3 complex in the SFG retroviral backbone, previously established in our laboratory ... The CD28 domain within the construct was included as previously described") and an extracellular antigen binding domain, wherein the extracellular antigen binding domain specifically recognizes KMA (pg 3891, col 2, "We cloned the antibody targeting the light chain of human immunoglobulins produced by the CRL-1758 hybridoma (ATCC) as a single chain (scFv). The genes coding the variable regions of the heavy chain (VH) and light chain (VL) of the monoclonal antibody were cloned by reverse transcription polymerase chain reaction"; NOTE: [kappa] light chain is synonymous with kappa myeloma antigen (KMA), please see instant application, para [0004], "Multiple myeloma is characterized by malignant plasma cells which secrete either a kappa or lambda light chain restricted monoclonal paraprotein"; and a paper titled "lmmunotherapy with chimeric antigen receptors for multiple myeloma" by Garfall (Discov Med. 2014, 17(91):37-46; pg 3 [according to the posted document], "Kappa Light Chain ... CAR-modified T cells to treat multiple myeloma: one study using a CAR targeting the kappa immunoglobulin light chain ... "). 
Vera discloses that one or more co-stimulatory endodomains is one or more of a CD28 domain, a CD3zeta domain or combinations thereof (pg 3891, col 2, "Generation of retroviral constructs. The scFv sequence was cloned in frame with the human lgG1- CH2CH3 domain and with the [zeta] chain of the 
Vera discloses that the extracellular binding domain comprises a single chain variable fragment (scFv) that specifically recognizes KMA (pg 3891, col 2, "We cloned the antibody targeting the light chain of human immunoglobulins produced by the CRL-1758 hybridoma (ATCC) as a single chain (scFv) ... The specificity of selected clones was confirmed by flow cytometry''). 
Vera discloses that the scFv is attached to the one or more intracellular signaling domains via an immunoglobulin constant region comprising one or more of an lgG hinge domain, an lgG CH2 domain and an lgG CH3 domain (pg 3891, col 1, "The scFv sequence was cloned in frame with the human lgG1-CH2CH3 domain and with the chain of the TCR/CD3 complex in the SFG retroviral backbone ... ").
Chessler et al disclose using flexible linkers in antibody molecules and that the (Gly4Ser)3 15 amino acid peptide is an exemplary linker and linking a VH and VL with a 15 amino acid peptide linker (paragraph 60 “A building block that can be used to create various antibody formats is the single-chain variable (V)-domain antibody fragment (sclv), which comprises V domains from the heavy and light chain (VH and VL domain) joined by a peptide linker of up to about 15 amino-acid residues” and paragraph 64 “Engineered fusion molecules contain a flexible linker between the two modules. The linker can be, for example, derived from the hinge region of an IgG isotope, a small stretch of hydrophobic amino acids such as the (Gly4Ser)3 motif”.
Schonfeld et al disclose chimeric antigen receptors with an antigen binding domain, a flexible linker, a hinge region of CD8 alpha and an effector domain (abstract and paragraph 33).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to combine, with a reasonable expectation of success, the references by incorporating the VH and VL of the K121 anti-KMA antibody with the VH and VL linked by (Gly4Ser)3 in  CAR retroviral constructs disclosed by Vera (Vera, pg 3891, col 2) or by adding the co-stimulatory endodomains of a CD28 domain and a CD3zeta domain to the K121 anti-KMA antibody of Raison, with a (Gly4Ser)3 linker linking the scFv to the CD8 hinge spacer to improve the antitumor response of the resulting CAR compared to the antibody (see also advantage of CARs in Vera of providing an enhanced antitumor effect, page 3890, col 1) for multiple myeloma, because the K121 anti-KMA antibody is highly cytotoxic towards cells expressing KMA (Raison et al, pg 6, In 10-16, "Figure 12. Cytotoxic activity of chimaeric K121 (cK121) on HMy2 and K562 lymphoblastoid cells as measured by the leakage of cytoplasmic LOH ... ") and using (Gly4Ser)3 fleixible 
Finally, at the time of invention, creating CARs was well-established in the art so there was a reasonable expectation of success in making a CAR comprising the K121 anti-KMA antibody in CAR retroviral constructs with the claimed linkers.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     


12.	Claims 1-3, 10-11, 16-18, 25-28 and 129  are rejected under 35 U.S.C. 103(a) as being unpatentable over Raison et al (WO 2003/004056 A1, IDS), Vera et al (Blood, 108(12):3890-3897, 2006, IDS), Pegram et al (Blood, 119(18):4133-4141, 2012) and Comer et al (US 2010/0330046 A1).
Raison et al disclose the K121 antibody binding to kappa-type myeloma cells (claim 1, "A method for the treatment of kappa-type multiple myeloma in a subject, the method comprising administering to the subject an effective amount of a K121-like antibody") comprising heavy chain variable region comprising CDR1 VH of SEQ ID NO:3 (Example 8; Fig 9a, VH, SEQ ID NO:1, amino acids 31-35, 100% identity), CDR2 VH of SEQ ID N0:4 (Example 8; Fig 9a, VH, SEQ ID NO:1, amino acids 50-66, 100% identity), CDR3 VH of SEQ ID N0:5 (Example 8; Fig 9a, VH, SEQ ID NO:1, amino acids 99-108, 100% identity), and light chain variable region comprising CDR1 SEQ ID NO:6 (Example 8; Fig 9a, LH, SEQ ID NO:3, amino acids 24-34, 100% identity), CDR2 SEQ ID N0:7 (Example 8; Fig 9a, LH, SEQ ID NO:3, amino acids 50-56, 100% identity), CDR3 SEQ ID NO:8 (Example 8; Fig 9a, LH, SEQ ID NO:3, amino acids 89-97, 100% identity). 
Vera discloses a CAR (Abstract, the anti-[kappa] light chain CAR) comprising one or more intracellular signaling domains (pg 3891, col 2, "Generation of retroviral constructs. The scFv sequence was cloned in frame with the human lgG1-CH2CH3 domain and with the [zeta] chain of the TCR/CD3 complex in the SFG retroviral backbone, previously established in our laboratory ... The CD28 domain within the construct was included as previously described") and an extracellular antigen binding domain, wherein the extracellular antigen binding domain specifically recognizes KMA (pg 3891, col 2, "We cloned the antibody targeting the light chain of human immunoglobulins produced by the CRL-1758 hybridoma (ATCC) as a single chain (scFv). The genes coding the variable regions of the heavy chain (VH) and light chain (VL) of the monoclonal antibody were cloned by reverse transcription.polymerase chain reaction"; NOTE: [kappa] light chain is synonymous with kappa myeloma antigen (KMA), please see instant application, para [0004], "Multiple myeloma is characterized by malignant plasma cells which secrete 
Vera discloses that one or more co-stimulatory endodomains is one or more of a CD28 domain, a CD3zeta domain or combinations thereof (pg 3891, col 2, "Generation of retroviral constructs. The scFv sequence was cloned in frame with the human lgG1- CH2CH3 domain and with the [zeta] chain of the TCR/CD3 complex in the SFG retroviral backbone, previously established in our laboratory ... The CD28 domain within the construct was included as previously described"). 
Vera discloses that the extracellular binding domain comprises a single chain variable fragment (scFv) that specifically recognizes KMA (pg 3891, col 2, "We cloned the antibody targeting the light chain of human immunoglobulins produced by the CRL-1758 hybridoma (ATCC) as a single chain (scFv) ... The specificity of selected clones was confirmed by flow cytometry''). 
Vera discloses that the scFv is attached to the one or more intracellular signaling domains via an immunoglobulin constant region comprising one or more of an lgG hinge domain, an lgG CH2 domain and an lgG CH3 domain (pg 3891, col 1, "The scFv sequence was cloned in frame with the human lgG1-CH2CH3 domain and with the chain of the TCR/CD3 complex in the SFG retroviral backbone ... ").
Raison et al disclose the K121 antibody binding to kappa-type myeloma cells (claim 1, "A method for the treatment of kappa-type multiple myeloma in a subject, the method comprising administering to the subject an effective amount of a K121-like antibody") comprising heavy chain variable region comprising CDR1 VH of SEQ ID NO:3 (Example 8; Fig 9a, VH, SEQ ID NO:1, amino acids 31-35, 100% identity), CDR2 VH of SEQ ID N0:4 (Example 8; Fig 9a, VH, SEQ ID NO:1, amino acids 50-66, 100% identity), CDR3 VH of SEQ ID N0:5 (Example 8; Fig 9a, VH, SEQ ID NO:1, amino acids 99-108, 100% identity), and light chain variable region comprising CDR1 SEQ ID NO:6 (Example 8; Fig 9a, LH, SEQ ID NO:3, amino acids 24-34, 100% identity), CDR2 SEQ ID N0:7 (Example 8; Fig 9a, LH, SEQ ID NO:3, amino acids 50-56, 100% identity), CDR3 SEQ ID NO:8 (Example 8; Fig 9a, LH, SEQ ID NO:3, amino acids 89-97, 100% identity). 
Pegram et al disclose that tumor targeted CAR T cells modified to secrete IL-12 eradicate systemic tumors without need for prior conditioning (abstract).
Comer et al disclose that IL-12 is composed of p35 and p40 subunits and expressing active IL-12 as a fusion of p35 and p40 separated by a flexible linker (paragraph 87).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to combine, with a reasonable expectation of success, Vera and Raison et al by incorporating the VH and VL of the 
Finally, at the time of invention, creating CARs was well-established in the art so there was a reasonable expectation of success in making a CAR comprising the K121 anti-KMA antibody in CAR retroviral constructs as expressing IL-12.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     

Response to Arguments

13.	In the response, Applicant traverses the obvious rejections together starting at page 7 and argues that, a) the rationale for combining is based on hindsight bias, b)  modification of the extracellular binding domain on Vera's CAR T cells would render it unsuitable for its intended purpose of killing malignant B cells, c) there is no reasonable expectation of success at arriving at the claimed invention and that there are unexpected results that obviate the rejection as evidenced by a declaration under 37 CFR 1.132 by inventor Dr. Dunn.
In response to argument A, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In this case, the prior art recognized that CARs had advantages for enhanced antitumor responses (Vera pg 3890, col 1), while Raison et al disclose the K121 antibody binding to kappa-type myeloma cells for the treatment of kappa-type multiple myeloma in a subject, so there was motivation to make a CAR using the K121 antibody in an attempt to make CAR T cells that treat multiple myeloma and this takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made.

	In response to argument B, the purpose of the construct suggested by the prior art is to be cytotoxic to kappa-type myeloma cells and Raison et al disclose the K121 antibody binding to kappa-type myeloma cells which has the intended use of being cytotoxic to kappa-type myeloma cells.
	
	With respect to argument C, in the declaration by Dr. Dunn, it is submitted that “using the MDX- 1097 antibody as described in Asvadi et al. British Journal of Haematology, 2015, 169: 333-343 did show some reduction in efficacy in the presence of free kappa light chain” (see point 5) and that “the inventors have surprisingly discovered that circulating free kappa light chain (20-2,000 mg/L) does not inhibit CAR T-cell activation (as evidenced by production of interferon gamma and tumor necrosis factor alpha) in the presence of KMA+ target cells”.
	While the arguments and declaration of unexpected results have been carefully and fully considered, they were not found to overcome the instant rejection for the following reasons:
	
	1.  In Asvadi et al it is noted that the figure referred to shows that IgG also inhibits MDX-1097 to the same or greater amount than kFLC (see Figure reproduced below).  It does not show that kFLC inhibits treatment in vivo.   Also Asvadi et al give molar ratios of kFLC:MDX-1097, but the data of the inventors gives concentration of kFLC and it is unclear how much MDX-1097 chimeric antigen receptor is expressed on these CAR T cells.  Therefore, it cannot be known if the data presented by the inventors is comparable to the Asvadi et al data.  Notably, one of skill in the art would have recognized that the antibody of Asvadi et al acts by a different mechanism of action, i.e., the antibodies bind to the cell and induce ADCC, while CAR T cells express multiple MDX-1097 chimeric antigen receptors that are cytotoxic to the cells they bind, such that while antibodies bound to kFLC cannot bind the cell, a T cells expressing multiple MDX-1097 
	2.  It is further noted that the data presented by looking at production of interferon gamma and tumor necrosis factor alpha does not directly look at cell death, while the data in Asvadi et al looks at cell death.  It may be the case that increasing kFLC inhibits cell death caused by T cells expressing MDX-1097 chimeric antigen receptors.  Notably, at FLC 2000 there appears to be a reduction in IFNg+ cells.
	3.  It is noted that the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  (see MPEP 716.02(d).   While, after consideration of the record as a whole, the rejection is being maintained, the evidence provided looks at one specific construct and there is no evidence of record that this evidence is commensurate in scope with the claims which the evidence is offered to support, even if it were persuasive with respect to the tested construct.  	


	In further response to the argument that there is not a reasonable expectation of success, this argument is not found persuasive for two reasons.  First, it is noted that the claims are drawn to products that need not function in vivo.  Here there is evidence that CARs which bind antigen can be made and there was a reasonable expectation that a CAR made with the antibody of Raison could also be made that would bind KMA.
Secondly, arguendo, even if there was a requirement for in vivo effectiveness, it is also noted that a 103 rejection only requires a reasonable, not absolute, expectation of success in view of the references cited.  In the instant case, there is no evidence that the expectation of success for making a CAR comprising  the antibody of Raison and the domains of Vera was unreasonable.  At the time of invention, creating CARs was well-established in the art and the evidence provided by Applicant has not demonstrated that expectation of success was unreasonable.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, these rejections are being maintained.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig S5. Effects of kFLC on MDX-1097 mediated ADCC 
To assess the effect of FLC on MDX-1097 mediated ADCC, CFSE-labelled JJN3 cells were spiked with MDX-1097 (200 g/ml final concentration) alone or together with FLC at antibody:FLC molar ratios of 4:1, 8:1, 16:1 and 32:1. JJN3 cells incubated with IgG was used as an untreated control. After 30 minute incubation at 37º C, cells were added to freshly isolated normal PBMCs at a constant E:T ratio of 50:1 and the mixture was incubated for 12 hours. 7-AAD was then added and the cells were analysed on a FACSCalibur flow cytometer.  CFSE+/7-AAD+ represented dead JJN3 cells.  This experiment was repeated 3 times using PBMCs from independent donors and the data was compiled as shown.


Conclusion

14.	Claim 135 is allowed.  Claim 12 is objected to for depending from a rejected base claim.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935				
					
/Brad Duffy/
Primary Examiner, Art Unit 1643
September 29, 2021